Citation Nr: 1218441	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  08-04 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine ("back disability").


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel





INTRODUCTION

The Veteran had active military service from July 1975 to December 1976.

This appeal initially came to the Board of Veterans' Appeals (Board) from an April 2007 rating decision.  In November 2010, the Board issued a decision denying the Veteran's claim.  The Veteran appealed the denial to the Court of Appeals for Veterans Claims (Court), which vacated the Board's decision and remanded the claim to the Board for additional development consistent with a joint motion for remand (JMR).

The Board remanded the claim in October 2011 for additional development.  That development was accomplished, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).  
  
The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

There is no competent and credible evidence linking the Veteran's back disability to his time in service, and the back disability was not shown within one year following service.





CONCLUSION OF LAW

The criteria for service connection for a lower back disability have not been met.  
38 U.S.C.A. §§ 1112, 1113, 1131, 1132, 1137 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(b), 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.

Prior to the initial adjudication of his claim, the Veteran was provided notice of the VCAA by a letter dated in December 2006.  The letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The Veteran also received notice, pertaining to the downstream disability rating and effective date elements of his claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The evidence of record includes service treatment records, service personnel records, private medical records, and VA treatment records.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103.  The Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined. 

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  It is noted that the JMR found that the initial opinion relied upon by the Board was inadequate, and the Board subsequently remanded the Veteran's appeal to obtain a second opinion.  Since that second opinion was obtained, the Veteran's representative has twice reviewed the claims file, providing two statements in April 2012; but neither comment asserted that the second opinion was in any way inadequate, and the representative has not argued that the Board's remand requests were not followed.  Moreover, the Board has reviewed the provided opinion and finds that the examiner addressed the questions asked of him and supported his conclusions. 

Thus, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 
II.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for chronic diseases, such as arthritis and organic neurological diseases, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Here, the Veteran is currently diagnosed with degenerative disc disease in his back, which he believes is related to his time in military service. 

Service treatment records show that at entry into service in July 1975, the Veteran acknowledged having experienced recurrent back pain on a medical history survey, which the medical officer indicated was in reference to occasional transitory back pain which was not considered to be disabling.  The Veteran's spine was found to be normal on his enlistment physical.

As an initial point, the Board concludes that while the Veteran marked recurrent back pain on his medical history survey completed at enlistment, no back disability was noted by the enlistment physical, and clear and unmistakable evidence has not been presented to show that the Veteran actually had a lower back disability at enlistment.  As such, the Veteran is entitled to the presumption of soundness, and this claim will be evaluated as a claim for direct service connection.  See 38 U.S.C.A. § 1132.  


The Veteran is currently diagnosed with degenerative disc disease in his back, a current back disability for VA purposes.  However, the mere presence of a current disability is insufficient to warrant a grant of service connection.  Rather, the disability must be linked to military service.  

This link can be established either by showing that a disability began in service and continued to the present day, or by providing medical, or in some cases lay evidence, linking a current disability to military service.

The Board will first turn to continuity of symptomatology, which may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997).  As long as the condition is noted at the time a veteran was in service such noting need not be reflected in any written documentation, either contemporaneous to service or otherwise.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Id.  
 
The Veteran has on several occasions suggested that his current back disability is the result of an accident lifting a safe in service; and the Board is aware that in making all determinations, full consideration must be given to the lay assertions of record.  To this end, a layperson is considered to be competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Here, the Veteran is considered competent to report symptoms of back pain, as this is a symptom that he is able to perceive.

However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  To this end, the Board does not find that the Veteran's statements have been sufficiently credible to establish that he has experienced back pain since his time in service.

Service treatment records show that while in service, in November 1976, the Veteran presented for treatment complaining about left hip pain two weeks after falling while picking up a safe.  X-rays of the hip were negative, and the Veteran was assessed with analgesia.  It is noted that even at this appointment, the Veteran did not voice any complaints of back pain, as only his hip was addressed in the treatment record.  Following this incident, there were no additional complaints of any back pain noted in the service treatment records.  On a medical history survey completed in conjunction with his separation physical, the Veteran again reported having experienced recurrent back pain and stated that he was in poor health and not in good condition, but no specific back problem was noted by the medical officer, who indicated that there were no complications and no sequelae from the reported history of back pain.  Moreover, at the Veteran's separation physical in November 1976, his spine was found to be normal.  

The Veteran's back was also examined several times within the first couple years after he separated from service, but no back complaints were noted.  For example, in the report from a North Carolina Division of Mental Health evaluation in October 1977, the Veteran was found to have no abnormal curvature of his back and good range of motion.  A physical examination conducted in August 1978 (as part of a second mental health evaluation) found that the curvature and mobility were normal in the Veteran's back and noted that he demonstrated full range of motion.  No back disorder was diagnosed.

It is also worth noting that the Veteran was familiar with the VA disability system in the years following service, but still did not file a back claim for approximately three decades after service.  Specifically, in September 1978, the Veteran filed a claim for service connection, but the only disability he filed for was a nervous disorder, as he did not make any mention of back problems.  In conjunction with the claim, the Veteran was provided with a psychiatric VA examination in November 1978, but this examination found that his musculoskeletal system was normal.

As noted, nearly three decades after leaving service, in September 2006, the Veteran filed his first claim seeking service connection for a back disability, asserting for the first time that while picking up a safe in 1976 he slipped and fell backwards with the safe, hurting his back.  He reported having problems to this day with arthritis, sciatic nerve pain and a bulging disc in his lower back.  The Veteran has subsequently asserted on several occasions that the incident with the safe in service was the cause of his currently diagnosed lower back disability.

Unfortunately, while the Veteran believes that his current lower back disability was caused by his injury during service, he has not provided any evidence to support his contention, beyond his own statements.

The earliest post-service records showing back treatment for the Veteran do not appear until the mid 1990s, nearly 20 years after he separated from service.  However, even then, the Veteran initially denied having experienced any back trauma or injury.

For example, in January 1996, the Veteran sought treatment complaining lower back pain.  Tenderness was noted in the lower lumbar area, and he was assessed with a lower back strain, but no back trauma was noted.  

In January 1997, the Veteran was seen in the emergency room with complaints of left flank pain with painful urination.  It was noted in the past medical history section that the Veteran had experienced a slipped disc in his back, but no information was provided to describe such an injury.  The Veteran was again assessed with a lower back strain and prescribed Flexeril.  In April 1998, the Veteran reported that he began experiencing lower back pain two days earlier.  The Veteran was noted to perform car work for a living, and he felt that the standing and sitting had increased his pain.  The Veteran denied having had any known injury to cause his back pain. 

In an emergency room report from April 1998, it was noted that the Veteran had experienced some pain in the left flank approximately three years earlier when voiding, but nothing since, and had experienced back pain with difficulty getting an erection for the previous three weeks.  The Veteran was diagnosed with back pain and erectile dysfunction and given a referral to urology.

In February 2002, the Veteran presented for treatment complaining of lower back pain for two days.  It was noted that he had been working as a janitor for the past two years.  He stated that he had developed lumbosacral back pain, but denied any back trauma or radiation.  He was diagnosed with musculoskeletal back pain, more subjective than objective and prescribed Flexeril. 

X-rays in October 2004 showed degenerative disc disease; and in May 2006 he was shown to have multi level degenerative disc disease with a bulging disc on an MRI.

Even then, in completing a new patient health history form for Southpark Medical Center in October 2005, the Veteran denied ever having experienced any back injury or surgery.

Only in August 2006, a month before filing his claim for service connection, did the Veteran first suggested to a medical professional that his accident lifting the safe in service had caused a recurrent back problem.  At that time he was diagnosed with back pain, but the medical professional did not address the Veteran's allegation of in-service incurrence.

As described, the evidence does confirm that the Veteran injured himself lifting a safe in service, and that he currently has a recognized back disability.  However, the evidence simply does not show that the Veteran's current back disability has been chronic since service.  

A veteran's statements can be sufficient to establish continuity of symptomatology.  However, in this case, it is not so.  There is no evidence to suggest that the Veteran sought any medical treatment for his back for approximately two decades after service; and, at four different medical examinations, beginning with the Veteran's separation physical and in the years immediately following service, there was no finding of any back problem, and the Veteran's spine was universally found to be normal.  Moreover, while he now asserts that his accident in service lifting a safe caused his back problem, he repeatedly denied any back trauma or injury when he initially sought back treatment.  For example, in January 1996, he denied having experienced any back trauma and in April 1998 he denied any knowledge of a back injury.  The Veteran also declined to file for a back disability for approximately 30 years after service, despite having sought service connection for a mental health problem in 1978.

While no one piece of evidence is alone dispositive, together the evidence of record  weighs strongly against the Veteran's contention that he has experienced a chronic back disability since service.  As such, the Board concludes that the Veteran's statements alone are not sufficiently credible to establish continuity of symptomatology since service; and given that his statements constitute the only evidence of continuity, continuity of symptomatology has not been established.

It is also noted that no back disability was shown to have onset within a year of the Veteran's separation from service.  As such, no presumption of service connection is warranted.

Nevertheless, service connection may still be provided if the Veteran's current back disability can be related to the Veteran's military service.  This may be done by medical, or in some instances lay, evidence.

As noted, as a lay person, the Veteran is competent to report what comes to him through his senses; however, he lacks the medical training and expertise to provide a complex medical opinion.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the United States Court of Appeals for the Federal Circuit (Federal Circuit) specifically determined that a lay person is not considered competent to testify when the issue was medically complex, as with cancer.  The Board considers the determination of what caused degenerative disc disease in a back to form to be a medically complex question, as it involves the internal mechanism of spinal segments.  Therefore, the Veteran is not considered competent (meaning medical qualified) to address the etiology of his degenerative disc disease in his back; and a medical opinion is necessary to establish service connection.  
 
To this end, a VA spine examination was provided in May 2010.  At the examination, the Veteran asserted that he had been injured in 1975 or 1976, but could not remember which year.  He recalled injuring his back lifting a safe, but did not know the weight of it.  The VA examiner noted that a review of the claims file showed no treatment for back pain in service.  The Veteran was diagnosed with lumbar spondylosis.  

The VA examiner noted that the Veteran reported recurrent back pain on this report of medical history dated July 1975 upon entrance into service.  He also noted that the November 1976 Report of Medical History indicated recurrent back pain, which was approximately one month prior to discharge.  He concluded that it was less likely than not that the Veteran's current back pain was etiologically related to his time in service because he did not seek treatment for back pain and noted recurrent back pain upon entrance into service.

The Board ultimately relied on the examiner's opinion to deny the Veteran's claim.  However, as noted in the introduction, the Veteran appealed this decision, which was vacated.  In the JMR, it was explained that while the examiner had provided an opinion regarding the etiology of the Veteran's back condition, the examiner had not specifically addressed the documented in-service incident in which the Veteran hurt himself lifting the safe.  The JMR also found that the examiner's reliance on the fact that the Veteran had reported a history of recurrent back pain on his medical history survey completed in conjunction with his enlistment physical was inconsistent with the Board's conclusion that the presumption of soundness attached.

Accordingly, the Board remanded the Veteran's claim to obtain an additional medical opinion of record, which was obtained in October 2011.  The examiner reviewed the Veteran's claims file, noting that that he had been asked to express an opinion as to whether it was at least as likely as not that the Veteran's current back disability was etiologically related to his active service, to include the Veteran's injury from lifting a safe.  The examiner observed that the Veteran voiced complaints of left hip pain in November 1976 for 2 weeks after lifting a safe.  His hip was x-rayed and apparent was read as negative.  The examiner noted that the Veteran did check "yes" for recurrent back pain on his report of medical history from July 1975, which was his entrance exam, and on his reported medical history dated in November 1976, which was his discharge exam.  However, the examiner noted that the Veteran had not sought any treatment for back pain, just for the hip pain.  As such, the examiner opined that the Veteran's current back pain is not etiologically related to his military service.  

The examiner noted that the Veteran had sought back treatment on multiple occasions from private physicians, and asserted that the fact that the Veteran sought back treatment on multiple occasions since at least the late 1990s without any visits for low back pain during his time spent in the military, reinforced his conclusion that it was less likely as not that the Veteran's current back pain is a continuation of pain from his time spent in the military.

As such, the examiner provided an opinion and supported it with a rationale that was grounded in the medical evidence of record.  This opinion is therefore considered to be of high probative value and is afforded considerable weight, particularly in light of the fact that no medical evidence has been presented questioning the examiner's opinion.

Reviewing the evidence, the examiner found that it was less likely than not that the Veteran's current back disability either began during or was otherwise caused by his military service.  The examiner was aware of the Veteran's current diagnosis and of his contention that it was caused by an accident while lifting a safe.  As such, it is clear that the examiner had a full understanding of the facts surrounding the case.  The examiner's conclusion does also square with the evidence of record which shows that the Veteran's spine was felt to be normal both at separation and in the years that followed separation.

Moreover, the fact remains that the Veteran did not seek treatment for any back problems for several decades following service, which is yet another factor that weighs against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).  

As described, the evidence of record simply does not support a finding that the Veteran's current lower back disability either began during or was otherwise caused by his military service.  Therefore, the criteria for service connection have not been met, and the Veteran's claim is denied. 


ORDER

Service connection for a back disability is denied.


____________________________________________
A. C. MACKENZIE 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


